DETAILED ACTION
1.	This office action is a response to amendments submitted on 05/17/2022.
2.	Applicant's arguments filed with respect to claims have been considered but they are not moot on view of the amendments and new ground of rejection.
3. 	Claims 1-20 are presented for examination.
Claim Rejections – 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matan et al. (US 20160079757 A1).
In regards to claim 1, Matan shows (Figs. 1-16) a parameter control system for a motor (i.e. load 172/246/256/1602) used in a compressor (i.e. motors, HVAC (heating, ventilation, and air conditioning) equipment, par. 45) with a frequency converter (i.e. converter/inverter 1624, par. 44), comprising: 
a current acquisition circuit (i.e. 1022/1514) connected to the motor (LOAD), configured to acquire a current output by the motor; an arithmetic processor configured to determine whether to adjust a parameter of the motor according to a difference between to the current acquired and a previous acquired current, and generate a new parameter based on a control step when it is determined to adjust the parameter of the motor; and an output circuit configured to output the new parameter generated by the arithmetic processor to a control device of the motor (i.e. meter 710 computes a difference between the new composite current and the previous composite current to determine the energy signature of the new load(s). As such, meter 710 can identify the specific load and determine to effect a change in operation within system 700 to respond to the power demands of the specific load 730, par. 121).
In regards to claims 2-4 and 11-13, Matan shows (Figs. 1-16) wherein the arithmetic processor (i.e. 1010/1530/1640)  is configured to: compare the current acquired with a previous acquired current; and determine not to adjust the parameter of the motor if a difference between the current acquired and the previous acquired current does not exceed a threshold; to compare the current acquired with a previous acquired current; and subtract a control step of the parameter of the motor from the parameter to generate the new parameter if the current acquired is greater than the previous acquired current and a difference between the current acquired and the previous acquired current exceeds a threshold, to compare the current acquired with a previous acquired current; and add a control step of the parameter of the motor to the parameter to generate the new parameter if the current acquired is less than the previous acquired current and a difference between the previous acquired current and the current acquired exceeds a threshold, to: compare the current acquired with a previous acquired current; and determine not to adjust the parameter of the motor if a difference between the current acquired and the previous acquired current does not exceed a threshold, to: compare the current acquired with a previous acquired current; and subtract a control step of the parameter of the motor from the parameter to generate the new parameter if the current acquired is greater than the previous acquired current and a difference between the current acquired and the previous acquired current exceeds a threshold.
to: compare the current acquired with a previous acquired current; and add a control step of the parameter of the motor to the parameter to generate the new parameter if the current acquired is less than the previous acquired current and a difference between the previous acquired current and the current acquired exceeds a threshold, (see pars. 121, i.e. meter 710 computes a difference between the new composite current and the previous composite current to determine the energy signature of the new load(s). As such, meter 710 can identify the specific load and determine to effect a change in operation within system 700 to respond to the power demands of the specific load 730. It will be understood that such computations could require vector analysis and/or calculations to distinguish specific loads).
In regards to claims 5-6, 14-15 and 19-20 Matan, shows (Figs. 1-16) and discloses wherein the threshold/step is predetermined (pars. . 44-45, 82, 85, 107, 121, 154, 223-236; Figs. 7, 10-18).
In regards to claims 7, 16, Matan shows (Figs. 1-16) and discloses wherein the control device of the motor comprises at least one of: a Maximum Torque per Ampere (MTPA) controller, a Maximum Torque per Volt (MTPV) controller, a flux observer, and a feedforward decoupling controller (implicit as part of par.  159-160, i.e. input feedforward 1512 provides information (e.g., maximum power value, frequency as appropriate, or other information to control the input power converter hardware) about the source power to controller 1530. Controller 1530 controls input power converter 1520 based on the input information about the input power. Controller 1530 represents any type of processor controller that may be embedded in converter 1502. Controller 1530 may be or include any type of microcontroller, digital signal processor (DSP), logic array, or other control logic. Additionally, controller 1530 may include appropriate memory or storage components (e.g., random access memory, read only memory (ROM), registers, and/or Flash) to store code or values generated or obtained during runtime operation or pre-computed).
In regards to claims 8 and 17, Matan shows (Figs. 1-16) and discloses wherein the current acquisition circuit acquires the current at a predetermined frequency ranging from 1Hz to 10 Hz (implicit as part of teaching on pars, 134,144, 147, 159-162, 197, i.e. Current sense hardware 1022 can measure current drawn by the loads, and can include hardware capable to measure harmonic components of power demand. Current sense 1022 can include magnitude, phase offset (e.g., power factor), frequency, and/or other electrical properties of a current drawn by a load or group of loads. In one embodiment, device 1000 can generate energy signatures and compare such energy signature computations to stored energy signatures. Device 1000 can also store new energy signatures computed. Voltage sense hardware 1024 can measure a voltage including phase, frequency, magnitude, and/or other electrical property of the voltage waveform).
In regards to claims 9 and 18, Matan shows (Figs. 1-16) and discloses wherein the parameter of the motor comprises at least one of: a stator resistance, a direct axis-quadrature axis (dq axis) inductance, and a permanent magnetic back Electromotive Force (EMF) (pars. 90, 095, 100, 180). 
In regards to claim 10, Matan shows (Figs. 1-16) and discloses motor in a compressor with a frequency converter, comprising a parameter control system according to claim 1 (pars. 44-45).
Related Prior Arts
6.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
King et al. (US 20070007945 A1), shows Figs. 1-5 and discloses a method may further comprise the steps of: d) calculating a new current value; e) comparing the new current value with a previous current value, wherein: 1) if the difference between the new current value and the previous current value is less than or equal to a current increment value, then returning to step d), and 2) if the difference between the new current value and the previous current value is greater than the current increment value, then retrieving the phase delay from the address N associated with the new current value, and using the phase delay retrieved from the address N in step d) for calculating the new current value.
FILGUEIRAS (BR PI0107381 B1) discloses and shows (Fig. 1), a comparison of the actual motor current I (to) with the measured immediately previous and stored motor current I (t_i) takes place, and if the actual measured current I (to) is greater than the previously deposited motor current value I (t_i), a first counter "larger" than the "value 1" is increased, and in addition to the increase of the reference Iref r described above, with respect to the motor current I (t0) value, at the same time the "larger" counter content must exceed a SGr threshold value for the stop or reverse signal to be output.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846